UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. FORM10-K R ANNUAL REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number1-15103 INVACARE CORPORATION (Exact name of Registrant as specified in its charter) Ohio 95-2680965 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Invacare Way, P.O. Box4028, Elyria, Ohio 44036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (440) 329-6000 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Exchange on which Registered Common Shares, without par value Rights to Purchase Preferred Shares, without par value New York Stock Exchange New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule405 of the Securities Act.Yes£NoR Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes£NoR Indicate by check mark whether the Registrant (1)has filed all reports to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to the filing requirements for the past 90days.YesRNo£ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filerRAccelerated filer£Non-accelerated filer£ Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Act).Yes£NoR As of June30, 2007, the aggregate market value of the 28,037,040 Common Shares of the Registrant held by non-affiliates was $547,843,762 and the aggregate market value of the 30,991 ClassB Common Shares of the Registrant held by non-affiliates was $605,564. While the ClassB Common Shares are not listed for public trading on any exchange or market system, shares of that class are convertible into Common Shares at any time on a share-for-share basis. The market values indicated were calculated based upon the last sale price of the
